Title: From Thomas Jefferson to Mary Walker Lewis, 18 November 1823
From: Jefferson, Thomas
To: Lewis, Mary Walker

Nov. 18. 23.Th: Jefferson with his friendly respects to mrs Lewis asks her acceptance of some wine which he hopes may be serviceable for her stomach. the Muscat is thought remarkably so, but not knowing whether she would prefer that or Madeira he has sent both. he is so forgetful of attentions to his friends that he omitted to express to mr & mrs Martin the pleasure it would give him if they would come and take dinner with him any day that suits them. he requests mrs Lewis to say so to them. mrs Randolph will do herself the pleasure of visiting mrs Lewis & mrs Martin the day after tomorrow, being engaged tomorrow. he salutes mrs Lewis with affectionate friendship.